                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                    Case No. 17-cv-04405-HSG
                                   8                    Plaintiff,                          ORDER SETTING CASE
                                                                                            MANAGEMENT CONFERENCE
                                   9             v.

                                  10     NOVARTIS PHARMACEUTICALS
                                         CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Having reviewed the parties’ filings related to dispositive and Daubert motions, the Court

                                  14   SETS a further case management conference on August 29, 2019, at 2:00 p.m., to discuss the case

                                  15   schedule. Given the complexity and current status of the case, the Court finds it unlikely that trial

                                  16   can proceed in an orderly manner as scheduled on October 7, 2019. See Dkt. No. 80.

                                  17   Accordingly, the current trial date will be continued, and the parties should be prepared to discuss

                                  18   their availability and the suitability of a two-week trial from December 9–20, 2019, or January 21–

                                  19   31, 2020. The hearing on the pending motions previously set for August 29, see Dkt. Nos. 165,

                                  20   167, 169, 175, 177, 179, 200, 202, 204, 206, 236, will be continued to a date to be discussed with

                                  21   the parties at the case management conference.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 26, 2019

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
